Exhibit 99.1 BIOLASE REPORTS 2 IRVINE, CA (March 8, 2017) - BIOLASE, Inc. (NASDAQ:BIOL), the global leader in dental lasers, today reported its financial results for its full year and fourth quarter ended December 31, 2016. 2016 Full Year highlights with comparisons to 2015 Full Year include: • Worldwide revenue of $51.8 million, an increase of $3.3 million, or 7%, driven by U.S. sales o Worldwide Waterlase® revenue increased 8%, driven by a 15% increase in the U.S. o Worldwide EPIC® revenue increased 8%, driven by a 21% increase in U.S. sales o Worldwide imaging revenue increased $829,000, or 37% • Operating loss declined 25% o Gross margin increased to 39%, up 630 basis points due to improved pricing, geographic sales mix and increased absorption of service infrastructure expense o Operating expenses decreased by $595,000, or 2% • Cash burn rate decreased by 36% to $12.8 million for the year even with investment in new product inventories • Key leadership additions included: Chief Dental Officer, Vice President of Europe, the Middle East and Africa (“EMEA”), Vice President of Marketing, and Vice President of Human Resources • Subsequent to yearend: o In January 2017, received FDA clearance and launched Epic Pro™, a powerful and innovative dental diode laser system o In February 2017, launched Waterlase Express®, the fifth generation of the world’s most widely used all-tissue dental laser wavelength 2016 Fourth Quarter highlights with comparisons to 2015 Fourth Quarter include: • Worldwide revenue of $13.8 million, a decline of 5%, due to a 3% decline in U.S. sales and a 9% decline internationally o Worldwide Epic® revenue increased 7%, driven by a 21% increase in the U.S. o Worldwide imaging revenue increased $695,000, or 108%, due to high demand for intra-oral scanners o Quarterly average selling price of flagship Waterlase® iPlus improved o International decline largely driven by high prior year comparisons in China • Consistent gross margin of 39%, due to improved pricing and geographic sales mix • Internal commercial and operational readiness and reliability testing for Waterlase Express® • Encouraging early signs of improved growth of 32% in Germany, led by Vice President of EMEA, who joined in September 2016 President and CEO Harold Flynn, Jr. said “We made significant progress throughout 2016 in our most important strategic and operational goal—transforming BIOLASE into an expansive and disciplined commercial enterprise. Although lumpy, we achieved 7% revenue growth globally for the year, highlighted by double-digit revenue growth in the U.S., our most important market, within all of our core laser business.We expanded our margins and significantly cut our operating cash burn rate while building out the leadership team to take us through the next phase of development.Perhaps the best evidence of transformation is our successful execution in product development. Today, we are off and running with two new laser systems that hold promise to significantly increase the globalpenetration of dental lasers: the Waterlase Express, our smallest, easiest to use, most-educational, customer supportive and affordable all-tissue laser system ever; and the Epic Pro, a diode laser system created through our promising collaboration with IPG Medical that offers advancements in cutting speed, control, and precision as well as improvements in consistency and predictability. BIOLASE Reports 2016 Full Year and Fourth Quarter Results Page 2 of 8 “There is still hard work ahead in increasing awareness, and educating clinicians on the clinical benefits and business returns of breaking the status quo.,” Flynn continued. “There will also be occasional variability in quarterly revenues while we continue to make progress like we experienced in the fourth quarter of 2016.As often happens with complex system development, it took longer than we expected to fully test and refine the Waterlase Express and achieve the highest quality and most intuitive user experience of any all-tissue dental laser system we have ever launched. The internal focus during the quarter on the Waterlase Express readiness and excitement to launch resulted in weakerpipeline development for our legacy Waterlase iPlus systems, which didn’t fully recover in time to achieve growth over our fourth quarter in 2015. In addition, we had headwinds internationally, predominantly as a function of a difficult prior year comparison in China. “But today, thanks to the successes of 2016,with our fifth generation Waterlase Express, we believe all-tissue lasers are finally ready for the majority of clinicians, and we now have laser systems for every clinic and every dentist around the world. These are products that can enable laser dentistry to become the standard of care, can empower our customers to be better and more comprehensive dentists with minimally invasive dental procedures, and can help make their patients healthier and happier.” 2016 Fourth Quarter and Full Year Financial Results Net Revenue. Net revenue for the fourth quarter of 2016 was $13.8 million, as compared to net revenue of $14.5 million for the fourth quarter of 2015. The quarter-over-quarter decrease of 5% was driven by decreases in worldwide Waterlase sales, international Epic sales, and services revenue, partially offset by increased domestic Epic sales, domestic imaging systems revenue, consumables and other revenue. License fees and royalty revenue remained flat quarter-over-quarter. Net revenue for the year ended December 31, 2016 was $51.8 million, as compared to net revenue of $48.5 million for the year ended December 31, 2015. The year-over-year increase of 7% was driven by an increase in domestic laser systems sales, imaging systems revenue, consumables and other revenue, and services revenue, partially offset by lower international laser systems revenue, imaging systems revenue, consumables and other revenue, services revenue, and domestic license fees and royalty revenue. Gross Profit. Gross margin typically fluctuates with product and regional mix, selling prices, product costs and revenue levels. Gross margin for the fourth quarter of 2016 and 2015 was consistent at 39%. Gross margin for the year ended December 31, 2016 was 39%, as compared to 33% for the year ended December 31, 2015, a year-over-year increase of 630 basis points.Improvements reflect an increase in net revenue and a larger concentration of domestic laser sales, which typically have higher product margins than our international sales due to higher pricing. Operating Expenses. Total operating expenses in the fourth quarter of 2016 were $9.5 million, as compared to $7.9 million in the fourth quarter of 2015.The $1.6 million increase was primarily driven by a $1.7 million reduction in legal fees pertaining to the positive settlement outcome of the 2014 shareholder litigation matter recognized during the fourth quarter of 2015 within General and Administrative expenses. The increase was also due to a $548,000 increase in Engineering and Development expenses, partially offset by decreases in Sales and Marketing expenses of $694,000 and Excise Tax expenses of $130,000. Total operating expenses for the year ended December 31, 2016 were $35.3 million, as compared to $35.9 million for the year ended December 31, 2015. The decrease of $595,000 was primarily driven by a $1.7 million decrease in Sales and Marketing expenses, a $361,000 decrease in Excise Tax expenses, partially offset by a $197,000 increase in General and Administrative expenses, a $516,000 increase in Engineering and Development expenses and a $731,000 legal settlement realized in the first quarter of 2015, resulting in a credit to operating expenses associated with the recovery of prior legal expenses. Net Loss and Net loss per share attributable to common shareholders. Net loss and Net loss per share attributable to common shareholders for the fourth quarter of 2016 was $4.4 million, or a $0.07 loss per share, compared to a net loss of $2.5 million, or a $0.04 loss per share, for the fourth quarter of 2015. The increase in net loss is attributed to a $756,000 decline in net revenue and a $1.6 million increase in total operating expenses. BIOLASE Reports 2016 Full Year and Fourth Quarter Results Page 3 of 8 After adding back the fourth quarter’s net interest income of $22,000, removing the income tax provision of $34,000, non-cash depreciation and amortization expenses of $272,000 and non-cash stock-based compensation of $597,000, the non-GAAP net loss for the fourth quarter of 2016 totaled $3.5 million, or a loss of $0.05 per share, compared with a non-GAAP net loss of $1.1 million, or a loss of $0.02 per share, during the fourth quarter of 2015. Net loss for the year ended December 31, 2016 was $15.4 million, or a $0.25 loss per share, as compared to a net loss of $20.3 million, or a $0.35 loss per share, for the year ended December 31, 2015. Net loss attributable to common shareholders for the year ended December 31, 2016 was $17.2 million, or a $0.29 loss per share, compared to a net loss attributable to common shareholders of $20.3 million, or a $0.35 loss per share, for the year ended December 31, 2015. The decrease in net loss is attributed to overall business improvements, including a $3.3 million increase in net revenue, a $1.0 million reduction in cost of revenue, and a $595,000 decrease in operating expenses. After adding back year-to-date net interest income of $74,000, removing the income tax provision of $151,000, non-cash depreciation and amortization expenses of $1.0 million and non-cash stock-based compensation of $3.1 million, the non-GAAP net loss for the year ended December 31, 2016 totaled $11.2 million, or a loss of $0.19 per share, compared with a non-GAAP net loss of $15.9 million, or a loss of $0.27 per share, for the year ended December 31, 2015. Liquidity and Capital Resources As of December 31, 2016, BIOLASE had approximately $16.0 million in working capital.Cash and restricted cash equivalents at the end of the fourth quarter of 2016 were $9.2 million, as compared to $11.9 million on December 31, 2015.Net accounts receivable totaled $9.8 million at December 31, 2016, as compared to $8.9 million at December 31, 2015. Conference CallAs previously announced, BIOLASE will host a conference call today at 4:30 p.m. Eastern Time to discuss its operating results for the fourth quarter and year ended December 31, 2016, and to answer questions. To listen to the conference call live via telephone, dial 1-877-407-4019 from the U.S. or, for international callers, dial 1-201-689-8337, approximately 10 minutes before the start time. To listen to the conference call live via the Internet, visit the Investors section of the BIOLASE website at www.biolase.com. About BIOLASE, Inc.
